Citation Nr: 0110279	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  97-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes cavus and fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1995.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a July 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, granted 
service connection and assigned a 10 percent rating for 
bilateral pes cavus and fasciitis, effective from May 9, 
1996.  The veteran appeals for the assignment of a higher 
rating.  

The veteran also appealed the July 1996 RO decision assigning 
a 10 percent rating for his service-connected cervical spine 
disorder and zero percent ratings for his service-connected 
left ankle sprain, left shoulder disorder, and nasal 
fracture; and denying service connection for bilateral heel 
spurs and bilateral hearing loss.  A January 1999 Board 
decision granted service connection for the heel spurs; 
pursuant to that decision, the RO, in a February 1999 rating 
action, granted service connection and assigned a 10 percent 
rating for bilateral heel spurs.  The January 1999 Board 
decision also denied the veteran's appeal for service 
connection for bilateral hearing loss, and the assignment of 
compensable ratings for a left ankle sprain and a nasal 
fracture.  The appeals for a rating in excess of 10 percent 
for a cervical spine disorder and a compensable rating for a 
left shoulder disability were remanded by the Board at that 
time.  Following additional development of the evidence by 
the RO pursuant to that remand, a Board decision in June 2000 
denied those appeals and, as noted above, remanded the sole 
remaining issue of entitlement to the assignment of a rating 
in excess of 10 percent for bilateral pes cavus and 
fasciitis.   


REMAND

As noted above, the Board granted entitlement to service 
connection for bilateral heel spurs by a January 1999 
decision.  In view of that decision, appellate review of the 
appeal for an initial evaluation in excess of 10 percent for 
bilateral pes cavus and fasciitis was deferred by the Board 
at that time and it was referred to the RO for 
reconsideration.  The Board referred the matter to the RO in 
the introduction to its January 1999 decision rather than 
include it in its remand instructions and, as a result, 
through no fault of the RO, the claim was not readjudicated.  
In a June 2000 remand, the Board ordered readjudication of 
the claim for an initial evaluation in excess of 10 percent 
for bilateral pes cavus and fasciitis.  The RO denied the 
claim and the case has been returned to the Board.  
Unfortunately, given the amount of time that has elapsed, 
along with the veteran's claim of increased disablement, this 
issue must yet again be remanded for a current compensation 
examination.  The relevant evidence is summarized below.   

Private treatment records dated in February and March 1997 
show that the veteran was evaluated for foot complaints 
during that time.  Clinical findings included  about eight 
degrees of dorsiflexion of the foot at the ankle joint and a 
pes cavus deformity on weight bearing.  There was no pain on 
the right, but the veteran had pain on the left.  There was 
no paresthesia with percussion about medial and lateral 
extent of the calcaneus.  There was no ecchymosis, erythema, 
or edema about the heel area.  X-rays showed that there were 
posterior calcaneal spurs, but no inferior spurs.  Other than 
the pes cavus deformity, no other pathology was noted.  The 
assessment was (1) plantar fasciitis bilaterally, (2) pes 
cavus deformity bilaterally, (3) flexible hammertoes two to 
five bilaterally, and (4) metatarsalgia bilaterally.  It was 
also noted that the veteran's plantar fasciitis had 
completely resolved.  

The veteran underwent a VA compensation examination in July 
1999.  However, the evaluation was primarily for the purpose 
of evaluating his service-connected back and shoulder 
conditions.  Aside from a notation of down going of the toes 
and ability to heel and toe walk, there were no relevant foot 
findings.  Thus, the veteran has not had an examination for 
the purpose of evaluating his service-connected bilateral pes 
cavus and fasciitis for more than four years. 

Given the length of time since the last foot examination and 
the veteran's claim that his bilateral pes cavus and 
fasciitis have worsened, the Board believes that a current 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 
(1994). Any recent treatment records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for his 
bilateral foot disorders since March 
1997.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of all related medical 
records which are not already on file. 

2.  The RO should then schedule the 
veteran for a VA orthopedic or podiatry 
examination to determine the current 
severity of his service-connected 
bilateral pes cavus and fasciitis.  The 
examiner should indicate whether there is 
dorsiflexion of the toes, some limitation 
of dorsiflexion at the ankle, definite 
tenderness under metatarsal heads, 
shortening of the plantar fascia, marked 
contraction of plantar fascia with 
dropped forefoot; and whether the veteran 
has hammer toes, painful callosities, or 
marked varus deformity due to his 
service-connected bilateral pes cavus and 
fasciitis.  To the extent that is 
possible, the examiner should distinguish 
between symptoms and functional 
impairment due to bilateral pes cavus and 
fasciitis from any abnormal findings or 
impairment of function attributable to 
his service-connected heel spurs (rated 
10 percent) and any nonservice-connected 
foot disorders that may be present.  All 
necessary tests  should be performed.  
The claims file must be made available 
the examiner for review in conjunction 
with the examination. 

3.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of the remand, it should 
be returned for corrective action.

4.  The RO should take any additional 
appropriate action to ensure compliance 
with the assistance to the claimant 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

5.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim of entitlement to the 
assignment of a rating in excess of 10 
percent for bilateral pes cavus and 
fasciitis, to include whether a staged 
rating is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
full benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


